       Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA

In the Matter of the Extradition of     )
                                        )       Case No. 4:21-MC-014
DŽEVAD PAJAZETOVIĆ                      )
                                        )
                                        )


      MOTION FOR STAY OF RELEASE AND RECONSIDERATION OF
                       DETENTION ORDER

      The United States, in fulfilling its treaty obligations to Bosnia and

Herzegovina (“Bosnia”), respectfully moves for reconsideration of the Court’s order

releasing the fugitive in this case, Dževad Pajazetović (“Pajazetović”). (DCD 28.) The

Court lacks authority to release a fugitive once the Court certifies that he is

extraditable under 18 U.S.C. § 3184.

 A.    18 U.S.C. § 3184 Requires Detention of a Fugitive After
       Certification of His Extraditability

       The Court’s authority to conduct international extradition proceedings is set

 forth in the federal extradition statute, 18 U.S.C. § 3184. In pertinent part, this

 statute requires that after certifying a fugitive as extraditable, the Court “shall

 issue [a] warrant for the commitment of the person so charged to the proper jail,

 there to remain until such surrender shall be made.” Id. (emphasis added.) Notably,

 Pajazetović does not address this language in his motion for release. (DCD 21.)

       The mandatory language of Section 3184 expressly, and without exception,

 requires the commitment of a fugitive to federal custody for the duration of the time

 following certification through surrender to the requesting country. The statute
                                            1
       Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 2 of 10




 thus unambiguously renders bail unavailable to a fugitive who has been certified

 as extraditable. See In re the Matter of the Extradition of Markey, No. 3:09-MJ-75

 CAN, 2010 WL 610975, at *4 (N.D. Ind. Feb. 18, 2010) (noting that “[t]he law is

 clear” that the court lacks authority to release a fugitive after certification); see also

 Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992) (“[I]n interpreting a

 statute a court should always turn to one cardinal canon before all others [C]ourts

 must presume that a legislature says in a statute what it means and means in a

 statute what it says there.”).

B.    The “Special Circumstances” Test Does Not Apply Once Extradition Is
      Certified

        In contrast to its express provision for post-certification detention, Section

 3184 is silent on the issue of whether a fugitive must be detained prior to

 certification. The decision in Wright v. Henkel, 190 U.S. 40 (1903), along with the

 subsequent evolution of the “special circumstances” test, addresses this issue,

 establishing the conditions under which a fugitive may be released on bail during

 the pre-certification stage of an extradition proceeding. Wright was a pre-

 certification case in which a fugitive applied for habeas relief following the denial of

 his bail application but prior to a finding of extraditability. 190 U.S. at 57

 (explaining that “the writ was applied for in this instance before the commissioner

 had entered upon the examination [of whether the fugitive was extraditable]”); see

 also, e.g., In re Extradition of Russell, 647 F. Supp. 1044, 1046 (S.D. Tex. 1986)

 (Wright was a pre-certification case), aff’d, 805 F.2d 1215 (5th Cir. 1986). In that

                                             2
      Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 3 of 10




case, the Supreme Court held that special circumstances could permit the granting

of bail notwithstanding the absence of a statute specifically authorizing bail.

Wright, 190 U.S. at 63.

      Notably, the Court did not purport to extend its holding to the post-

certification stage of extradition and, in fact, recognized that doing so would be

“inconsistent” with the federal extradition statute. See id. at 62 (“[Section] 5270 of

the Revised Statutes [the predecessor of the current extradition statute] . . . is

inconsistent with its allowance [of bail] after committal, for it is there provided

that, if he finds the evidence sufficient, the commissioner of judge ‘shall issue his

warrant for the commitment of the person so charged to the proper jail, there to

remain until such surrender shall be made’”). The Court further explained that:

      The demanding government, when it has done all that the treaty and
      the law require it to do [as confirmed upon certification], is entitled to
      the delivery of the accused on the issue of the proper warrant, and the
      other government is under obligation to make the surrender; an
      obligation which it might be impossible to fulfil if release on bail were
      permitted. The enforcement of the bond, if forfeited, would hardly
      meet the international demand; and the regaining of the custody of
      the accused obviously would be surrounded with serious
      embarrassment.

Id.

      Thus, while Wright may allow for the granting of pre-certification bail, it

does not undermine the prohibition on post-certification bail, as governed by the

“shall issue” and “there to remain” language of Section 3184.

      To the extent that in some cases certain courts, including the Ninth Circuit,


                                          3
       Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 4 of 10




 have entertained bail requests after a certification of extraditability, the

 government respectfully submits that those cases incorrectly ignored the

 distinction between the pre- and post-certification stages of extradition, as well the

 limited applicability of the special circumstances test to only pre- certification

 proceedings. See, e.g., United States v. Salerno, 878 F.2d 317 (9th Cir. 1989)

 (applying special circumstances test when considering fugitive’s motion for bail

 during appeal of certification order); see also Beaulieu v. Hartigan, 554 F.2d 1, 1-2

 (1st Cir. 1977) (same). There is no indication in those cases that the government

 argued that the “special circumstances” test was inapplicable post certification.

 Thus, the United States submits that the language in those cases applying the

 special circumstances test, without any analysis of the applicability thereof, is

 merely dicta. See Webster v. Fall, 266 U.S. 507, 511 (1925) (“Questions which merely

 lurk in the record, neither brought to the attention of the court nor ruled upon, are

 not to be considered as having been so decided as to constitute precedents.”).

C.    U.S. Foreign Interests Support Detention of a Fugitive Post
      Certification

       The prohibition against bail following certification of extraditability is

 further supported by the United States’ interests in meeting its treaty obligations.

 Specifically, the ability of the United States to deliver fugitives pursuant to

 extradition requests made by its treaty partners has significant international law

 implications. Just as the United States expects other countries to honor their

 obligation to return fugitives when the applicable treaty’s requirements have been

                                           4
      Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 5 of 10




met, other countries similarly expect the United States to honor its reciprocal

obligation to extradite fugitives. The United States obviously could not fulfill this

obligation if a fugitive were to flee after being released on bond, an event that

becomes all the more likely once a fugitive’s surrender becomes more imminent. See

Wright, 190 U.S. at 62; see also United States v. Leitner, 784 F.2d 159, 160-61 (2d

Cir. 1986) (the government has an overriding foreign relations interest in

complying with treaty obligations and producing extradited persons). It is important

that the UnitedStates be regarded in the international community as a country that

honors its agreements in order to be in a position to demand that other countries

meet their obligations to the United States. Such reciprocity would be defeated if a

fugitive fled after being released on bond.

      Moreover, general considerations warranting the granting of bail to a

fugitive before certification are no longer compelling after certification, when all

that remains in the extradition process is for the Secretary of State to decide

whether to surrender the fugitive. Pursuant to 18 U.S.C. § 3188, a fugitive may

seek to be released from custody if he is not surrendered within two calendar

months of certification. Thus, although the fugitive’s detention may be prolonged

by the stay of a certification order pending a fugitive’s application for habeas relief,

the prospect of indefinite detention, which may exist prior to certification, is no

longer an issue.




                                           5
      Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 6 of 10




  D. Post-Certification      Detention        Does   Not   Create     Constitutional
     Concerns

      Post-certification detention is not indefinite, but rather is limited in two

ways. First, Section 3184 itself provides that post-certification detention lasts only

“until . . . surrender [of the fugitive] shall be made.” Second, 18 U.S.C. § 3188

provides that where a fugitive has been “committed for rendition to a foreign

government to remain until delivered up in pursuance of a requisition [under

Section 3184],” but is not surrendered within “two calendar months” following the

final adjudication of “such commitment,” he may be released from custody absent

“sufficient cause” for his continued detention. 18 U.S.C. § 3188 (emphasis added);

see Jimenez v. U.S. Dist. Ct. for S. Dist. of Fla., 84 S. Ct. 14, 18 (1963) (Goldberg,

J., in chambers). The very purpose of this statute is “to ensure prompt action by the

extraditing government as well as by this government so that the accused would not

suffer incarceration in this country or uncertainty as to his status for long periods

of time through no fault of his own.” Jimenez, 84 S. Ct. at 18. Accordingly, detention

pursuant to the mandate of Section 3184 would be limited and not cause any

constitutional concern. Indeed, in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), the

Supreme Court interpreted a similar statute and held that it prohibited bail

without implicating the constitutional avoidance doctrine. There, the Court

confronted a provision of the Immigration and Nationality Act, 8 U.S.C. § 1226(c),

which states that the Attorney General “shall take [certain aliens] into custody.”

Rodriguez, 138 S. Ct. at 846. The Court held that this statutory language is “clear”

                                          6
       Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 7 of 10




 and “expressly prohibits release from . . . detention,” id., that is, it precludes an

 alien’s “release[] on bond,” despite the lack of any explicit statutory reference to

 “bond,” id. at 850-51. The Court noted that Section 1226(c) “does not on its face limit

 the length of the detention it authorizes,” but concluded that the statute mandates

 detention for the term set forth in Section 1226(a), i.e., “pending a decision on

 whether the alien is to be removed from the United States.” Id. at 846. Section

 3184’s mandate that a fugitive “remain” in “jail . . . until . . . surrender shall be

 made,” within the two-calendar month limit imposed under Section 3188, is even

 clearer than Section 1226(c)’s mandate.

       The mandate for detention in Section 3184 is further reinforced by the fact

 that Congress expressly crafted a singular exception to it, as set forth in 18 U.S.C.

 § 3188. The Supreme Court in Rodriguez applied the same logic when interpreting

 Section 1226(c), which similarly provides only one express exception to detention,

 concluding that this exception demonstrates that “the statute expressly and

 unequivocally imposes an affirmative prohibition on releasing detained aliens under

 any other conditions.” 138 S. Ct. at 847 (emphasis in original).

E.    Even If the Special Circumstances Test Did Apply, the Fugitive
      Cannot Satisfy It

       Even if bail were available after certification, the fugitive could not satisfy

 the extracting standard for obtaining bail established under Wright. In order to

 overcome the general presumption against bail under Wright, a fugitive has the



                                           7
      Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 8 of 10




burden of demonstrating that: (1) he or she will not flee or pose a danger to the

community, and (2) there are “special circumstances” justifying release.1 See, e.g.,

Salerno, 878 F.2d at 318; In re Extradition of Russell, 805 F.2d 1215, 1216 (5th Cir.

1986). Neither prong is met here.

      First, the fugitive is by definition a high flight risk. Fugitives in general may

be considered flight risks by definition because they have committed a crime in a

foreign jurisdiction, which they subsequently left, thereby avoiding prosecution. See

In re Extradition of Garcia, 761 F. Supp. 2d 468, 471 (S.D. Tex. 2010). Here, the

fugitive has the greatest incentive to flee after certification, when his surrender is

no longer just a possibility but rather is far more certain than before certification.

      Moreover, even if the fugitive could demonstrate that he is not a flight risk,

he cannot demonstrate the existence of a “special circumstance.” See In re

Extradition of Mainero, 950 F. Supp. 290, 294 (S.D. Cal. 1996) (“Special

circumstances must be extraordinary and not factors applicable to all defendants

facing extradition.”); In re Mitchell, 171 F. 289, 289 (S.D.N.Y. 1909) (concluding that

bail should granted “only in the most pressing circumstances, and when the




1
  “[T]here is disagreement among the federal district courts regarding the burden of
persuasion that a potential extraditee must satisfy [Some] courts require the
person subject to international extradition to overcome the presumption against
bail by presenting clear and convincing evidence that bail is warranted. . . . [and
t]here is a negligible minority of courts that have adopted a preponderance of the
evidence standard. In re Extradition of Garcia, 761 F. Supp. 2d 468, 481 (S.D. Tex.
2010).

                                          8
      Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 9 of 10




requirements of justice are absolutely peremptory”). While Pajazetović claimed that

he believed he was found innocent, that testimony is contradicted by his own

documents he presented to the Court, which showed that he was not acquitted, and

that he appealed his conviction and sentence before he was ever arrested in the

United States. Even if he somehow thought he was acquitted, he now knows that he

was convicted of murder, that conviction was upheld on appeal, and that he is a fugitive

to be extradited. He is not positioned in the same manner as he was pre-certification.

                                   CONCLUSION

       For the foregoing reasons, the government respectfully requests that the

Court stay its order of release, and order Pajazetović remain in detention pending

his extradition to Bosnia.



                                                Respectfully submitted,

                                                Richard D. Westphal
                                                Acting United States Attorney

                                          By:    /s/ Virginia M. Bruner
                                                Virginia M. Bruner
                                                Assistant United States Attorney

                                                U. S. Courthouse Annex, Suite 286
                                                110 East Court Avenue
                                                Des Moines, Iowa 50309
                                                Tel: (515) 473-9300
                                                Fax: (515) 473-9292
                                                Email: Virginia.Bruner@usdoj.gov




                                           9
        Case 4:21-mc-00014-HCA Document 29 Filed 07/14/21 Page 10 of 10




CERTIFICATE OF SERVICE

I hereby certify that on July 14, 2021, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail       Fax      Hand Delivery

 X   ECF/Electronic filing     Other


UNITED STATES ATTORNEY

By: /s/ Virginia M. Bruner
  Assistant U.S. Attorney




                                              10
